Mason, Judge,

(dissenting):

I am unable to concur in, point 6 of the syllabus, as a rule of law applicable to this case. The propriety of allowing proof of sales of other properties similar to the property to be taken and whose value is being considered, is approved by the weight of authority in this country, although the contrary view is held in some jurisdictions. The authorities all agree that before such comparison can be made, the properties must be similarly situated and the sales must have been made at of this kind is the discovery of common or similar controlling of this kind is the' discovery of eomon or similar controlling elements of value, so that by showing the price the one sold for will tend to show the value of the other. Nothing will be accomplished by such comparisons if the conditions are vari-*301ent. Usually tbe value of property to be taken for public use is determined by its market value.
Market value is tbe price fixed by buyer and seller in open market in the usual and ordinary transactions of business. We consult the “market” to ascertain the price which an article would bring under ordinary and normal conditions unaffected by elements which enter into transactions made outside the usual course of business. There is such a wide and essential difference between ascertaining values from sales made without any compulsion or necessity, and sales made to a person who was compelled to have the property, that it seems clear to me that no reliable information as to the market value can be gained by comparison of sales made under such dissimilar circumstances.
Of course if the condemnor has voluntarily bought land in the vicinity of the land to be condemned, — that is, land the condemnor needed but was not compelled to have, — and it is similarly situated, the price recently paid may be considered in ascertaining the value of the property to be taken, there being no question of damages to the residue in either case. That would be a voluntary purchase. But where the con-demnor is compelled to have both parcels, the price paid for one of them under such circumstances, is not, in my opinion, proper evidence to be considered in ascertaining the value of the other parcel. In such case the purchase may apparently be voluntary, but it would in fact be made under compulsion, —that is, it would be a sale to a person not indeed compelled to buy, but compelled to acquire title in some way, which amounts to compulsion. A fair rule for ascertaining the market value of an article, is what would it bring if offered for sale in the open market by a person who desires to sell but is not compelled to sell, and bought by a person who desires to buy but is not compelled to have it? In such case the sale would show what a person who wanted to purchase paid to a person who wanted to sell, neither being under any compulsion and neither taking advantage of the necessities of the other. This would tend to show “market value.”
But when the purchaser is compelled to acquire the property, he may prefer to pay more for it by private sale than it *302is worth, in order to avoid delay and the trouble and expense of condemnation proceedings. And for a like reason the owner of the property, knowing that the proposed purchaser could take it from him by condemnation proceedings, might be willing to accept less than the property is worth to avoid the expense of a law suit. Such sales are in the nature of compromises and do not, in my opinion, tend to show “market value”. “They are affected by an element which does not enter into similar transactions made in the ordinary course of business..’ ’ 2 Lewis on Eminent Domain, (3rded.), sec. 667 (447).
“In arriving at the fair market value of property sought to be condemned by a railway company, evidence of what the company recently paid by purchase for other like property in the immediate vicinity similarly situated, to be used for like railroad purposes, is not competent. That is an exception to the well-established rule that a reliable method of arriving at the fair market value is to consider testimony of recent bona-fide sales of similar lands in the vicinity. ’ ’ Metropolitan Street Railway Company v. Walsh et al., 197 Mo. 392.
“Evidence of sales of other similar property in the neighborhood, at or about the same time, tends to show the fair market value of the property sought to be condemned; and such sales, when made in the free and open market, where a fair opportunity for competition has existed, become material and important factors in determining the value of particular property. But to have that tendency they must have been made under circumstances where they are not compulsory, and where the vendor is not compelled to sell, at all events, but is at liberty to invite competition among those desiring to purchase.” Peoria Gas Light and Coke Co. v. Peoria Terminal Railway Company, 146 Ill. 372.
“In a proceeding to condemn a strip of land through a farm for a railroad right of way, it is error to permit the defendant to prove what the petitioner had paid per acre for land for railroad purposes in the vicinity of the land sought to be taken.” Chicago & Alton R. R. Co. v. Scott, 225 Ill. 352.
*303“It is error to estimate damages^” (in proceedings for tbe -condemnation of land for railroad purposes), “upon wbat has been paid by the corporation seeking the condemnation of land to owners of adjacent property.” Spokane & Palouse Railway Co. v. Lieuallen, 2 Idaho 1101, 3 Idaho 381.
“In condemnation proceedings, it is incompetent for the defendant, upon the issue as to the market value of the property, to show the price’ paid by the condemning party for similar property.” Railroad Co. v. Barbare, 46 Wash. 275.
To the same effect are the following cases: Railroad Company v. Everett, 225 Ill. 529; Werthman v. Railroad Co., 128 Iowa 135; White v. Railroad Co., 4 Cush. 440; Fall River Print Works v. Fall River, 110 Mass. 428; Cobb v. Boston, 112 Mass. 181; Donovan v. Springfield, 125 Mass. 371; Railroad Co. v. Worcester, 155 Mass. 35; Springfield v. Schmook, 68 Mo. 394; In the Matter of Thompson, 127 N. Y. 463; Railroad Co. v. Ziemer, 124 Pa. St. 560; Howard v. Providence, 6 R. I. 514.
In our own case of B. & N. R. R. Co. v. Great Scott Coal & Coke Co., 75 W. Va. 423, we adopted the same principles. 'The opinion of the court refers approvingly to the principles laid down by Lewis on Eminent Domain above referred to.
Judge Miller authorizes me to say that he concurs in the ■foregoing opinion.